                   Case 20-12836-JTD            Doc 95          Filed 12/01/20      Page 1 of 11




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )       Chapter 11
    In re:                                                  )
                                                            )       Case No. 20-12836 (JTD)
    CRED INC., et al.,                                      )
                                                            )       (Jointly Administered)
                                                 1
                                      Debtors.              )
                                                            )      Hearing Date: Dec. 17, 2020 at 11:00 a.m. (ET)
                                                            )      Obj. Deadline: Dec. 10, 2020 at 4:00 p.m. (ET)



                 DEBTORS’ MOTION FOR ENTRY OF AN ORDER
         (I) AUTHORIZING EMPLOYMENT AND RETENTION OF SONORAN
    CAPITAL ADVISORS, LLC TO PROVIDE DEBTORS A CHIEF RESTRUCTURING
     OFFICER AND CERTAIN ADDITIONAL PERSONNEL AND (II) DESIGNATING
       MATTHEW FOSTER AS DEBTORS’ CHIEF RESTRUCTURING OFFICER

TO THE HONORABLE BANKRUPTCY JUDGE JOHN T. DORSEY:

             Cred Inc. (“Cred”) and its affiliated debtors and debtors in possession (the “Debtors”)

respectfully state as follows in support of this motion:

                                                Relief Requested

             1.     By this motion, the Debtors seek entry of an order substantially in the form

attached as Exhibit A (the “Proposed Order”), (i) authorizing the employment and retention,

effective as of November 30, 2020, of Sonoran Capital Advisors, LLC (“Sonoran”) to provide

the Debtors a Chief Restructuring Officer and certain additional personnel (the “Additional

Personnel”) and (ii) designating Matthew K. Foster, effective as of November 30, 2020, as the

Debtors’ Chief Restructuring Officer (the “CRO” and, together with the CRO, the “Sonoran

Personnel”). In support of this motion, the Debtors submit (a) the declaration of Matthew K.


1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number,
as applicable, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred Merchant
Solutions LLC (3150), and Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East Third Avenue,
Suite 200, San Mateo, California 94401.
              Case 20-12836-JTD          Doc 95       Filed 12/01/20   Page 2 of 11




Foster, which is attached as Exhibit C (the “Foster Declaration”), and (b) a copy of Matthew K.

Foster’s biography, which is attached as Exhibit D (the “Foster Biography”).

                         Jurisdiction, Venue, and Statutory Predicates

       2.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2). In accordance with Rule 9013-1(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), the Debtors confirm their consent to the entry of a final

order by the Court in connection with this motion to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       3.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The statutory bases for the relief requested herein are sections 105(a) and 363(b)

of the Bankruptcy Code.

                                           Background

       5.      On November 7, 2020 (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 of the Bankruptcy Code. The Debtors are

authorized to continue operating their businesses as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

creditors has been appointed in these chapter 11 cases.

       6.      The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Bankruptcy Rule 1015(b), Local Rule 1015-1, and the Order Granting




                                                  2
              Case 20-12836-JTD         Doc 95       Filed 12/01/20   Page 3 of 11




Motion of Debtors and Debtors in Possession for Order Directing Joint Administration of Their

Chapter 11 Cases [Docket No. 27].

       7.      Additional information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Daniel Schatt in Support of Debtors’ Chapter 11 Petitions and First Day Motions

[Docket No. 12] and the Declaration of Drew McManigle, Founder and Chief Executive Officer,

MACCO Restructuring Group, LLC [Docket No. 16] (together, the “First Day Declarations”).

                                     Sonoran’s Qualifications

       8.      Based on the complexities associated with administering the these chapter 11

cases and the estates, the Debtors have determined that they require the assistance of a Chief

Restructuring Officer with specialized experience in bankruptcy and financial advisory services.

Accordingly, the Debtors desire to employ and retained Sonoran and to designate Matthew K.

Foster as the CRO for the Debtors.

       9.      Sonoran is a turnaround, crisis management, and financial advisory firm that

specializes in interim executive management, turnaround consulting, operational due diligence,

creditor advisory services, and financial and operational restructuring. Sonoran’s debtor advisory

services include a wide range of activities targeted at stabilizing and improving a company's

financial position, including developing or validating forecasts and business plans and related

assessments of a business's strategic position, monitoring and managing cash, cash flow, and

supplier relationships, assessing and recommending cost-reduction strategies, and designing and

negotiating financial restructuring packages.

       10.     Mr. Foster is Sonoran’s Managing Director and based in Mesa, Arizona. As

detailed in the Foster Biography and the Foster Declaration, Mr. Foster has extensive experience



                                                 3
                 Case 20-12836-JTD       Doc 95       Filed 12/01/20   Page 4 of 11




corporate restructuring, private equity, consulting, and executive management. His experience

spans a variety of industries, primarily focusing on distressed middle-market companies. Prior

to joining Sonoran in 2017, Mr. Foster was a Director at KRyS Global USA (formerly Odyssey

Capital Group, LLC), a restructuring financial advisory firm. Mr. Foster also has served as Chief

Restructuring Officer for, among others, an oil field services company, a public pharmaceutical

company, a regional airline, a charter coach company, as well as served as Interim Chief

Financial Officer for, among others, a refrigerated trucking company, a snack food manufacturer,

and a technology company.

       11.       The Debtors have determined that the retention of Sonoran is necessary and

appropriate, and is in the best interests of the Debtors' estates, due to Sonoran’s and Mr. Foster’s

expertise and qualifications in performing the analyses required in these particular chapter 11

cases and for the reasons enumerated herein.

                                         Scope of Services

       12.       As provided in the Engagement Letter, attached hereto as Exhibit B, Sonoran has

agreed that Mr. Foster will serve as the Debtors’ CRO and will assist the Debtors in evaluating

and implementing strategic options. In addition, Sonoran has agreed to provide the Additional

Personnel to assist the CRO in the execution of the CRO’s duties.

       13.       As detailed in the Engagement Letter, the CRO’s duties include the following:

             •   The CRO shall lead and direct Additional Personnel and/or Macco Restructuring
                 Group LLC, the Debtors’ financial advisor (“Macco”) in performing a financial
                 review of the Debtors, including, but not limited to, a review and assessment of
                 financial information as well as short and long-term projected cash flows
                 (collectively, the “Financial Review”);

             •   The CRO shall, with the assistance of Additional Personnel and/or Macco, if
                 necessary, together and in cooperation with other applicable officers of the
                 Debtors and the Debtors’ other engaged professionals and counsel, (a) liaise with
                 Debtors’ counsel, board members, and creditor constituencies, (b) assist with cash


                                                  4
                 Case 20-12836-JTD        Doc 95       Filed 12/01/20   Page 5 of 11




                 flow and budgeting, (c) oversee creation of statements and schedules, (d) oversee
                 and participate in initial debtor interview and other interaction with U.S. Trustee,
                 (e) participate in the meeting with creditors as required by § 341 of the
                 Bankruptcy Code, (f) oversee and sign monthly operating reports, (g) oversee, as
                 necessary, the creation of plan and/or sale and/or settlement projections, analyses,
                 and related court requirements, and (h) provide testimony as may be required in
                 connection with any of the foregoing or may otherwise be required in a chapter 11
                 case;

             •   To the extent the Debtors file a plan under the Bankruptcy Code (a “Plan”), the
                 CRO shall oversee the business aspects of the confirmation process including but
                 not limited to (a) feasibility of the Plan, (b) completion of a chapter 7 comparison,
                 (c) solicitation of votes from creditors, (d) testimony at a confirmation hearing,
                 and (e) execution of the Plan after the effective date;

             •   To the extent the Debtors elect to sell certain assets under section 363 of the
                 Bankruptcy Code, the CRO shall, at the discretion of the Board, oversee or assist
                 in the sales process, as needed;

             •   To the extent the Debtors seek postpetition debtor-in-possession financing, the
                 CRO shall, at the discretion of the Debtors’ board, oversee or assist in the process
                 of obtaining such financing;

             •   The CRO, with the assistance of Additional Personnel, Macco, or the Debtors’
                 employees, shall evaluate potential sources of cash and other asset recovery for
                 the Debtors and shall lead negotiations with these third parties; and

             •   The CRO and the Additional Personnel shall perform such other services as may
                 be reasonably requested or directed by the Debtors’ board and/or other authorized
                 Debtor personnel; provided, however, that such services are not duplicative of
                 work others are performing for the Debtors.

                  Sonoran’s Connections with Debtors and Parties in Interest

       14.       The Debtors do not believe that Sonoran is a “professional” whose retention is

subject to approval under section 327 of the Bankruptcy Code. However, Sonoran has or will

provide information with respect to its connections with the Debtors, their creditors, or their

related parties, as more specifically described herein and in the Foster Declaration.

       15.       To the best of the Debtors’ knowledge, information and belief, neither Sonoran

nor any professional employee or independent contractor of Sonoran has any connection with or

any interest adverse to the Debtors, their creditors, or any other party in interest known to

                                                   5
                 Case 20-12836-JTD        Doc 95       Filed 12/01/20   Page 6 of 11




Sonoran, or their respective attorneys and accountants, except as may be set forth in the Foster

Declaration.

       16.       As set forth in further detail in the Foster Declaration, the Debtors do not owe

Sonoran or any of its affiliates any amount for services performed or expenses incurred prior to

the commencement of these chapter 11 cases, and, thus, Sonoran and its affiliates are not

prepetition creditors of the Debtors. As noted in the Foster Declaration, neither Sonoran nor its

affiliates received any payments from the Debtors within the ninety (90) days prior to the

Petition Date.

       17.       The Debtors attach the Foster Declaration, which discloses, among other things,

any relationship that Sonoran have with the Debtors, their creditors, or other parties in interest

known to Sonoran. In addition, as set forth in the Foster Declaration, if Sonoran discovers any

information that is contrary or pertinent to the statements made in the Foster Declaration,

Sonoran will promptly disclose such information to the Court.

       18.       As stated above and in the Foster Declaration, the Debtors do not believe that

Sonoran holds or represents any interest adverse to the Debtors’ estates. Accordingly, the

Debtors submit that the retention of Sonoran is in the best interests of the Debtors, their estates,

and their creditors, and should be approved by the Court.

                                    Professional Compensation

       19.       As detailed in the Engagement Letter, Sonoran will be compensated as follows:

             •   Sonoran will be paid by the Debtors for the services of the CRO at a billing rate
                 of $35,000 per calendar month (“Monthly Fee”). The Monthly Fee will be paid
                 on the 1st of every month.

             •   Sonoran will be paid by the Debtors for the services of the Additional Personnel
                 at the hourly billing rates outlined below (“Hourly Fees”).

                    o Managing Directors = $450 per hour
                    o Senior Consultants = $395 per hour

                                                   6
                 Case 20-12836-JTD        Doc 95       Filed 12/01/20   Page 7 of 11




                    o Senior Associates = $325 per hour
                    o Associates = $295 per hour
                    o Analysts = $195 per hour

             •   In addition, Sonoran will be reimbursed for its reasonable out-of-pocket expenses
                 incurred in connection with this assignment, such as travel, lodging, duplicating,
                 messenger and telephone charges. All fees and expenses will be billed on a
                 monthly basis and payable upon receipt.

       20.       In addition, Sonoran will receive a $15,000 security retainer prior to the

commencement of its activities to be held throughout this engagement. The retainer secures

final payment of Sonoran’s invoices for services rendered and expenses incurred. The retainer

will be returned to the Debtors upon payment in full of Sonoran’s outstanding invoices or

applied to any outstanding invoices at the conclusion of this engagement.

       21.       Because Sonoran is not being employed as a professional under section 327 of the

Bankruptcy Code, the Debtors request, on behalf of Sonoran, that Sonoran not be required to

submit fee applications pursuant to sections 330 and 331 of the Bankruptcy Code. However, to

maintain transparency and to comply with the U.S. Trustee’s protocol applicable to the retention

of personnel under section 363 of the Bankruptcy Code, Sonoran will file reports of

compensation (the “Monthly Reports”) earned and expenses incurred and paid on a monthly

basis with the Court and provide notice to (i) the U.S. Trustee and (ii) Counsel to any official

committees appointed in these chapter 11 cases (collectively, the “Notice Parties”). The

Monthly Reports will (a) include the names and functions filled by the individuals assigned, (b)

include a summary chart that describes the compensation earned by each Additional Personnel

involved in these chapter 11 cases for the month, and (c) itemize the expenses incurred for the

relevant period. The time records for the Additional Personnel shall (i) be appended to such

reports, (ii) contain detailed time entries describing the task(s) performed, and (iii) be organized

by project category (but may be redacted to protect any attorney-client privilege or other


                                                   7
                Case 20-12836-JTD         Doc 95        Filed 12/01/20   Page 8 of 11




applicable privilege). Where personnel are providing services at an hourly rate, the time entries

shall identify the time spent completing each task in half-hour increments and corresponding

charge (multiplied by hourly rate) for each task.

        22.      The Notice Parties shall have fourteen (14) days after the date of each Monthly

Report is served on the Notice Parties to object to such staffing report. In the event an objection

is raised and not consensually resolved between the Debtors and the objecting party, the objected

to portion of the Monthly Report shall be subject to review of the Court. No payments shall be

made to Sonoran on account of the objected to portion of such report until such objection is

resolved. The Monthly Report, Sonoran’s staffing decisions, and all compensation identified

will be subject to review by the Court in the event an objection is filed.

        23.      For the avoidance of doubt, the Debtors submit that Mr. Foster and the Additional

Personnel are not, and shall not, be required to comply with Local Rule 2016-2.

                                           Basis for Relief

        24.      The Debtors believe that the retention of a chief restructuring officer (including

supporting personnel) constitutes an act in the ordinary course of business, and consequently is

permissible under section 363(c) without Court approval. However, out of an abundance of

caution, by this motion, the Debtors are seeking the Court’s approval under section 363(b) of the

Bankruptcy Code.

        25.      Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 2 In addition, section 105(a) of the Bankruptcy Code provides




2
    11 U.S.C. § 363(b)(1).


                                                    8
                 Case 20-12836-JTD              Doc 95         Filed 12/01/20       Page 9 of 11




that the Court “may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of the [Bankruptcy Code].” 3

        26.      The proposed use, sale, or lease of property of the estate may be approved

pursuant to section 363(b) if it is supported by a sound business justification. 4 Although

established in the context of a proposed sale, the “business judgment” standard has been applied

in non-sale situations. 5 Moreover, pursuant to section 105, this Court has expansive equitable

powers to fashion any order or decree which is in the interest of preserving and protecting the

value of a debtor’s assets. 6

        27.      For the reasons set forth in this motion and the Foster Declaration, the Debtors

submit that the retention of Sonoran and the designation of Mr. Foster as the CRO for the

Debtors is supported by a sound business justification. In his role as CRO, Mr. Foster will

provide additional independent oversight of the Debtors, in addition to the appointment of Mr.

Grant Lyon as independent director of the Debtors.

        28.      Courts in this jurisdiction routinely authorize the retention of Chief Restructuring

Officers.7




3
    11 U.S.C. § 105(a).
4
    See In re Montgomery Ward, 242 B.R. 147, 153 (D. Del. 1999) (“In determining whether to authorize the use,
    sale or lease of property of the estate under this section, courts require the debtor to show that a sound business
    purpose justifies such actions”).
5
    See, e.g., Inst. Creditors of Cont’l Air Lines v. Cont’l Air Lines (In re Cont’l Air Lines), 780 F. 2d 1223, 1226
    (5th Cir. 1986) (applying the business judgment standard in context of proposed use of estate property).
6
    11 U.S.C. § 105(a).
7
    See, e.g., In re GCX Limited, Case No. 19-12031 (CSS) (Bankr. D. Del. November 4, 2019); In re Open Road
    Films, LLC, Case No. 18-12012 (LSS) (Bankr. D. Del. Oct. 2, 2018); In re School Specialty, Inc., Case No. 13-
    10125 (KJC) (Bankr. D. Del. Feb. 25, 2013); In re Vertis Holdings, Inc., Case No. 12-12821 (CSS) (Bankr. D.
    Del. Nov. 20, 2012).

                                                           9
              Case 20-12836-JTD         Doc 95     Filed 12/01/20      Page 10 of 11




                                               Notice

       29.     Notice of this motion has been given to (i) the U.S. Trustee; (ii) the Internal

Revenue Service; (iii) the United States Attorney for the District of Delaware; (iv) the parties

included on the Debtors’ consolidated list of thirty largest unsecured creditors; and (v) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                           [Remainder of page intentionally left blank.]




                                                 10
              Case 20-12836-JTD         Doc 95        Filed 12/01/20   Page 11 of 11




       WHEREFORE, the Debtors respectfully request entry of the Proposed Order (a) granting

the relief requested in this motion and (b) granting such other relief as is just and proper.



Dated: December 1, 2020
       Wilmington, Delaware
                                            /s/ Scott D. Cousins
                                            Scott D. Cousins (No. 3079)
                                            COUSINS LAW LLC
                                            Brandywine Plaza West
                                            1521 Concord Pike, Suite 301
                                            Wilmington, Delaware 19803
                                            Telephone:     (302) 824-7081
                                            Facsimile:     (302) 295-0331
                                            Email:         scott.cousins@cousins-law.com
                                            - and -
                                            James T. Grogan (admitted pro hac vice)
                                            Mack Wilson (admitted pro hac vice)
                                            PAUL HASTINGS LLP
                                            600 Travis Street, Fifty-Eighth Floor
                                            Houston, Texas 77002
                                            Telephone:     (713) 860-7300
                                            Facsimile:     (713) 353-3100
                                            Email:         jamesgrogan@paulhastings.com
                                                           mackwilson@paulhastings.com
                                            - and -
                                            G. Alexander Bongartz (admitted pro hac vice)
                                            Derek Cash (admitted pro hac vice)
                                            PAUL HASTINGS LLP
                                            200 Park Avenue
                                            New York, New York 10166
                                            Telephone:    (212) 318-6000
                                            Facsimile:    (212) 319-4090
                                            Email:        alexbongartz@paulhastings.com
                                                          derekcash@paulhastings.com

                                            Proposed Co-Counsel to the Debtors




                                                 11
